DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered.
Regarding Ottanelli, Applicant’s arguments are not convincing.  Applicant argues that Ottanelli does not disclose a skin contacting portion supported over the outlet end of the housing. This argument is not convincing as the element 25 referred to in the prior Office action contacts the skin. Applicant further argues that the spray of Ottanelli hits the skin.  The examiner agrees with this characterization of Ottanelli, but notes that this was not a claimed element prior to the instant amendment. However, in light of the amendments to the claims, a new rejection is made over Ottanelli in view of Sanchez (US 7,832,225).
Applicant states that any other interpretation or combination of references would render Ottanelli unfit for its intended purpose.  The examiner assumes that Applicant means a modification to Ottanelli to include a skin contacting surface that prevents the spray from hitting the skin would not be obvious.  The examiner does not find this argument convincing.  Sanchez teaches that a skin contacting surface provides the cooling effect without the coolant contacting the skin which provides the benefit of providing cooling action for a longer period of time than the spray directly on the skin, and allowing the device to have the added benefit of providing a massaging effect to the skin during cooling.
Regarding Ruizendaal, Applicant argues that Ruizendaal does not teach that the thermally conductive component has an inner surface oriented toward the housing and an outer surface intended for skin contact such that the spray strikes only the inner surface of the thermally conductive component.  This argument is convincing.  The rejection over Ruizendaal is withdrawn.
Response to Amendment
The amendment to claim 5 overcomes the prior rejection under 112(b).  the rejection is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottanelli (US 2015/0313662) in view of Sanchez (US 7,832,225).
Regarding claim 1, Ottanelli discloses a skin cooling apparatus for use with a coolant spray in an existing canister having a rim surrounding a push-activated spray tube (abstract; fig. 2), the apparatus comprising a housing 1,4 having an outer surface, an inlet end, and an outlet end (see fig. 2 annotated below), wherein the inlet end of the housing includes a structure 56 enabling the inlet end to be removable coupled to a rim 2b of the canister 2 (fig. 3; page 9, para. 0124), a tubular structure disposed within the housing, the tubular structure having an inlet end configured to engage with a push activated spray tube 2a of the canister, and an outlet end directed away from the cannister (see fig. 3 annotated below), and a pushbutton 5 accessible on the outer surface of the housing, the pushbutton being coupled to the tubular structure disposed within the housing, such that depressing the pushbutton causes the inlet end of the tubular structure to depress the push-activated spray tube, thereby causing the coolant spray to be carried through the tubular member and out the outlet end thereof to cool the skin-contacting component (fig. 3; page 2, para. 0019).

    PNG
    media_image1.png
    583
    439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    481
    media_image2.png
    Greyscale

Claim 1 differs from Ottanelli in calling for a thermally conductive component supported over and covering the outlet end of the housing, wherein the thermally conductive component has an inner surface oriented toward the housing and an outer surface intended for skin contact, wherein the coolant spray strikes only the inner surface of the thermally conductive component without making direct skin contact.  Sanchez teaches a skin cooling apparatus adapted for use with a coolant spray, including a thermally conductive component 6 supported over and covering the outlet end of the housing 400 (fig. 2), wherein the thermally conductive component has an inner surface 602 oriented toward the housing and an outer surface 602 intended for skin contact (fig. 2; col. 5, lines 22-31), wherein the coolant spray strikes only the inner surface of the thermally conductive component without making direct contact with the skin (col. 5, lines 31-35).  Sanchez teaches that this element provides prolonged cooling of the skin tissue (col. 1, lines 60-62) and allows for the device to massage the skin while cooling (col. 2, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ottanelli to include a thermally conductive component as taught by Sanchez in place of the applicator 25 disclosed by Ottanelli to provide prolonged cooling to the skin and to allow the skin to be massaged during the cooling treatment.
Regarding claim 2, Ottanelli discloses that the inlet end of the housing is circular and configured to removably couple to a circular rim of the canister 2 (fig. 2; page 9, para. 0124).
Claim 3 calls for the inlet end of the housing to be circular and configured to removable couple to an existing canister having a one-inch diameter circular rim.  Ottanelli discloses that the inlet end of the housing is circular and configured to removably couple to a circular rim of the canister 2 (fig. 2; page 9, para. 0124), but fails to disclose the diameter of the rim of the canister.  However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984(, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, the device of Ottanelli is identical to the claimed invention and presumably of a similar size to the claimed invention, as the device is meant to be held in the hand in order to apply cryogenic material to a small area of the skin.  Therefore, the device of Ottanelli would perform equally well at the claimed sized because a canister of such size would be appropriate for the intended use.
Regarding claim 4, Ottanelli discloses that the inlet end of the housing configured to removably couple to an existing compressed-air canister (fig. 2; page 9, para. 0124; page 6, para. 0087).
Regarding claims 6 and 7, Ottanelli discloses that the outlet end of the housing is at a non-zero angle relative to the inlet end, and particularly at a 90 degree angle (fig. 3).
Regarding claim 8, Ottanelli discloses that the pushbutton 5 is on an outer surface of the housing (best seen in fig. 6).
Regarding claim 10, Ottanelli discloses that the skin-contacting component is an elongated component with a rounded edge for movement against the skin (page 12, para. 0198; fig. 3). The limitation “for cosmetic purposes” is interpreted to be an intended use limitation. The device of Ottanelli is capable of being used for any purpose requiring the delivery of cryogenic fluid to a patient’s skin, including cosmetic purposes.

Claim(s) 1, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Ottanelli.
Regarding claim 1, Sanchez discloses a skin cooling apparatus adapted for use with a coolant spray cannister 100 having a rim 3 surrounding a push-activated spray tube 2 (fig. 2; col. 4, lines 55-58), the apparatus comprising a housing 410 having an outer surface, and inlet end and an outlet end (see fig. 2 annotated below), a thermally conductive component 6 supported over and covering the outlet end of the housing (fig. 2; col. 5, lines 22-26), wherein the thermally conductive component has an inner surface 602 oriented toward the housing and an outer surface intended for skin contact (fig. 2; col. 5, lines 22-31), a tubular structure 40 disposed within the housing, the tubular structure having an inlet end configured to engage with the push-activated spray tube 2 of the cannister, and an outlet end directed toward the thermally conductive component supported over the outlet end of the housing (see fig. 2 annotated below), and a push button 401 accessible on the outer surface of the housing, the push button being coupled to the tubular structure disposed within the housing, such that depressing the push button causes the inlet end of the tubular structure to depress the push-activated spray tube, thereby causing the coolant spray to be carried through the tubular structure and out the outlet end therefor to cool the thermally conductive component (fig. 2; col. 7, lines 43-48).

    PNG
    media_image3.png
    654
    763
    media_image3.png
    Greyscale

Claim 1 differs from Sanchez in calling for the inlet end of the housing to include a structure enabling the inlet end to be removable coupled to the rim of an existing canister. Sanchez discloses the housing carried on an outer jacket rather than the rim of the cannister.  Ottanelli teaches a skin cooling apparatus adapted for use with a coolant spray in a cannister having a rim, wherein the housing has an inlet end that is removably coupled to the rim of the cannister (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Sanchez such that the inlet end of the housing is removably coupled to the rim of the cannister as taught by Ottanelli because doing so eliminates the need for an additional outer housing and also allows the user to view the cannister to ensure that the proper cannister is being used.
Regarding claim 5, Sanchez discloses that the outlet end of the housing is circular (col. 4, lines 66-67), and the thermally conductive component is a circular disc made from aluminum (col. 6, line 2; fig. 2).
Regarding claim 9, Sanchez discloses that the tubular structure is coupled to the housing by way of a living hinge 43, such that depressing the push button causes the entire tubular structure to move (fig. 2; col. 4, lines 56-59).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783